Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 1 of 17 PageID #: 217




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


Solas OLED Ltd., an Irish corporation,

                      Plaintiff,
                                                       CASE NO. 2:19-cv-152-JRG
vs.
                                                       PLAINTIFF SOLAS OLED LTD.’s
Samsung Display Co., Ltd., a Korean corporation,       RESPONSE TO DEFENDANTS
Samsung Electronics Co., Ltd., a Korean                SAMSUNG DISPLAY CO., LTD.,
corporation, and Samsung Electronics America, Inc.,    SAMSUNG ELECTRONICS CO., LTD.,
a New York corporation,                                AND SAMSUNG ELECTRONICS
                                                       AMERICA, INC.’S
                      Defendants.                      COUNTERCLAIMS

                                                       JURY DEMANDED




      PLAINTIFF SOLAS OLED LTD.’s RESPONSE TO DEFENDANTS SAMSUNG
       DISPLAY CO., LTD., SAMSUNG ELECTRONICS CO., LTD., AND SAMSUNG
              ELECTRONICS AMERICA, INC.’S COUNTERCLAIMS

        Plaintiff Solas OLED Ltd. (“Solas”) hereby answers the Counterclaims of Defendants

Samsung Display Co., Ltd.; Samsung Electronics Co., Ltd.; and Samsung Electronics America,

Inc. (collectively, “Defendants”), as follows:

                                            PARTIES

       1.      Solas lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 1 of Defendants’ counterclaims and on that basis denies

the allegations.

       2.      Solas lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 2 of Defendants’ counterclaims and on that basis denies

the allegations.

                                                 1
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 2 of 17 PageID #: 218



       3.      Solas lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 3 of Defendants’ counterclaims and on that basis denies

the allegations.

       4.      Solas admits that it is an Irish corporation. Solas admits that its headquarters are

at 4-5 Burton Hall Road, Sandyford, Dublin 18.

                                 JURISDICTION AND VENUE

       5.      Solas states that the allegations of paragraph 5 of Defendants’ counterclaims

consist of legal conclusions that require no answer.

       6.      Solas states that the allegations of paragraph 6 of Defendants’ counterclaims

consist of legal conclusions that require no answer.

                                        BACKGROUND

       7.      Solas admits that it filed suit against Defendants on May 2, 2019, alleging that

Defendants infringe U.S. Patent No. 9,256,311 (“the ’311 patent”). Solas admits that on August

23, 2019, it filed an amended complaint against Defendants alleging that they infringe the ’311

patent and U.S. Patents Nos. 6,072,450 (“the ’450 patent”) and 7,446,338 (“the ’338 patent”)

(collectively the “Patents-in-Suit”).

        8.     Solas admits that it alleges in its Amended Complaint that it is the owner of the

’450 patent, the ’338 patent, and the ’311 patent.

        9.     Solas states that the allegations of paragraph 9 of Defendants’ counterclaims

consist of legal conclusions that require no answer.

                                   FIRST COUNTERCLAIM

                         (NON-INFRINGEMENT OF ’450 PATENT)




                                                 2
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 3 of 17 PageID #: 219



       10.       Solas restates and incorporates by reference its answers to paragraphs 1 through 9

of Defendants’ counterclaims as if set forth fully herein.

       11.       Solas states that the allegations of paragraph 11 of Defendants’ counterclaims

consist of legal conclusions that require no answer.

       12.       Solas states that the allegations of paragraph 12 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Samsung has not infringed

and is not infringing the ’450 patent, and denies all remaining allegations of paragraph 12 of

Defendants’ counterclaims.

       13.       Solas states that the allegations of paragraph 13 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Defendants are entitled to a

declaratory judgment that they do not infringe the ’450 patent.

                                  SECOND COUNTERCLAIM

                                (INVALIDITY OF ’450 PATENT)

       14.       Solas restates and incorporates by reference its answers to paragraphs 1 through

13 of Defendants’ counterclaims as if set forth fully herein

       15.       Solas states that the allegations of paragraph 15 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the claims of the ’450

patent are invalid, and denies all remaining allegations of paragraph 15 of Defendants’

counterclaims.

       16.       Solas states that the allegations of paragraph 16 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Defendants are entitled to a

declaratory judgment that the claims of the ’450 patent are invalid, and denies all remaining

allegations of paragraph 16 of Defendants’ counterclaims.



                                                 3
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 4 of 17 PageID #: 220



                                   THIRD COUNTERCLAIM

                          (NON-INFRINGEMENT OF ’338 PATENT)

       17.       Solas restates and incorporates by reference its answers to paragraphs 1 through

16 of Defendants’ counterclaims as if set forth fully herein.

       18.       Solas states that the allegations of paragraph 18 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Defendants have not

infringed and are not infringing the claims of the ’338 patent, and denies any and all remaining

allegations in paragraph 18 of Defendants’ counterclaims.

       19.       Solas states that the allegations of paragraph 19 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Defendants are entitled to a

declaratory judgment that they do not infringe the claims of the ’338 patent, and denies all

remaining allegations of paragraph 19 of Defendants’ counterclaims.

                                 FOURTH COUNTERCLAIM

                               (INVALIDITY OF ’338 PATENT)

       20.       Solas restates and incorporates by reference its answers to paragraphs 1 through

19 of Defendants’ counterclaims as if set forth fully herein.

       21.       Solas states that the allegations of paragraph 21 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the claims of the ’338

patent are invalid, and denies all remaining allegations of paragraph 21 of Defendants’

counterclaims.

       22.       Solas states that the allegations of paragraph 22 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Defendants are entitled to a




                                                 4
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 5 of 17 PageID #: 221



declaratory judgment that the claims of the ’338 patent are invalid, and denies all remaining

allegations of paragraph 22 of Defendants’ counterclaims.

                                   FIFTH COUNTERCLAIM

                          (NON-INFRINGEMENT OF ’311 PATENT)

       23.       Solas restates and incorporates by reference its answers to paragraphs 1 through

22 of Defendants’ counterclaims as if set forth fully herein.

       24.       Solas states that the allegations of paragraph 24 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Defendants have not

infringed and are not infringing the claims of the ’311 patent, and denies all remaining

allegations of paragraph 24 of Defendants’ counterclaims.

       25.       Solas states that the allegations of paragraph 25 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Defendants are entitled to a

declaratory judgment that they do not infringe the claims of the ’311 patent, and denies all

remaining allegations of paragraph 25 of Defendants’ counterclaims.

                                   SIXTH COUNTERCLAIM

                               (INVALIDITY OF ’311 PATENT)

       26.       Solas restates and incorporates by reference its answers to paragraphs 1 through

25 of Defendants’ counterclaims as if set forth fully herein.

       27.       Solas states that the allegations of paragraph 27 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the claims of the ’311

patent are invalid, and denies all remaining allegations of paragraph 27 of Defendants’

counterclaims.




                                                 5
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 6 of 17 PageID #: 222



       28.     Solas states that the allegations of paragraph 28 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Defendants are entitled to a

declaratory judgment that the claims of the ’311 patent are invalid, and denies all remaining

allegations of paragraph 28 of Defendants’ counterclaims.

                                SEVENTH COUNTERCLAIM

                         (UNENFORCEABILITY OF ’311 PATENT)

       29.     Solas restates and incorporates by reference its answers to paragraphs 1 through

28 of Defendants’ counterclaims as if set forth fully herein.

       30.     Solas states that the allegations of paragraph 30 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the ’311 patent is

unenforceable based on the allegedly inequitable conduct of the named inventors of the ’311

patent, the attorneys responsible for prosecuting the application that led to the ’311 patent, and

the Atmel employees responsible for supervising the prosecution of the application that led to the

’311 patent (collectively the “Applicants”), and denies all remaining allegations of paragraph 30

of Defendants’ counterclaims.

       31.     Solas states that the allegations of paragraph 31 of Defendants’ counterclaims

consist of legal conclusions that require no answer.

       32.     Solas lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 32 of Defendants’ counterclaims and on that basis denies

the allegations.

       33.     Solas lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 33 of Defendants’ counterclaims and on that basis denies

the allegations.



                                                 6
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 7 of 17 PageID #: 223



       34.       Solas lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 34 of Defendants’ counterclaims and on that basis denies

the allegations.

       35.       Solas states that the allegations of paragraph 35 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that U.S. Patent No. 7,884,808

(the “Joo Patent”) and U.S. Patent Publication No. 2010/0045632 (the “Yilmaz Publication”) are

material to patentability of the ’311 patent. Solas denies that the Joo Patent and Yilmaz

Publication in combination disclose each of the limitations of the independent claims of the ’311

patent. Solas denies all remaining allegations of paragraph 35 of Defendants’ counterclaims.

       36.       Solas states that the allegations of paragraph 36 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the Joo Patent expressly

disclosed a limitation that “the substantially flexible substrate and the touch sensor are

configured to wrap around one or more edges of a display.” Solas denies all remaining

allegations of paragraph 36 of Defendants’ counterclaims.

       37.       Solas states that the allegations of paragraph 37 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the Yilmaz Publication

expressly discloses the limitations of the independent claims of the ’311 patent, and denies all

remaining allegations of paragraph 37 of Defendants’ counterclaims.

       38.       Solas states that the allegations of paragraph 38 consist of speculation and legal

conclusions that require no answers. Solas denies all allegations of paragraph 38 of Defendants’

counterclaims.

       39.       Solas admits that the application that resulted in the issuance of the Joo Patent

appears on its face to have been filed on August 28, 2007 and that the Joo Patent appears on its



                                                  7
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 8 of 17 PageID #: 224



face to have been issued on February 8, 2011. Solas states that the remaining allegations of

paragraph 39 of Defendants’ counterclaims consist of legal conclusions that do not require an

answer. Solas denies that the Joo Patent is prior art to the ’311 patent under pre-AIA 35 U.S.C.

§§ 102(a) or (e), and denies all remaining allegations of paragraph 39 of Defendants’

counterclaims.

       40.       Solas states that the allegations of paragraph 40 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the Joo Patent expressly

disclosed a limitation that “the substantially flexible substrate and the touch sensor are

configured to wrap around one or more edges of a display.” Solas denies all remaining

allegations of paragraph 40 of Defendants’ counterclaims.

       41.       Solas admits that on the face of the relevant applications, it appears that U.S.

Patent Application No. 13/198,579 (“the ’579 application”) was pending during the prosecution

of the ’311 patent. Solas denies all remaining allegations of paragraph 41 of Defendants’

counterclaims.

       42.       Solas admits that it appears on the face of the ’579 application that Esat Yilmaz

and Jalil Shaikh were among the named inventors of that application, and that Atmel Corporation

was the assignee.

       43.       Solas lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph 43 of Defendants’ counterclaims and on that basis denies

the allegations.

       44.       Solas admits that it appears on the face of the file history of the ’311 patent that

the ’579 application was cited in at least one rejection of the claims of the application that led to




                                                  8
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 9 of 17 PageID #: 225



the ’311 patent. Solas states that the remaining allegations of paragraph 44 of Defendants’

counterclaims consist of legal conclusions that require no answer.

       45.     Solas states that the allegations of paragraph 45 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the claims of the ’579

application included a substantially similar limitation to the independent claims of the ’311

patent, and denies all remaining allegations of paragraph 45 of Defendants’ counterclaims.

       46.     Solas admits that it appears on the face of the file history of the ’579 application

that, following an August 24, 2015 amendment by Applicants to the claims of the ’579

application signed by Chad D. Terrell, independent claim 1 of the ’579 application recited “a

substantially flexible substrate configured to bend at an edge between a first surface and a second

surface of a deice, the edge comprising an angle of deviation between the first and second

surfaces of at least approximately 45°,” and “a touch sensor disposed on the substantially flexible

substrate and configured to bend with the substantially flexible substrate at the edge between the

first and second surfaces, the touch sensor comprising drive or sense electrodes, each drive or

sense electrode made of a flexible conductive metal mesh, the flexible conductive metal mesh

forming each drive or sense electrode configured to bend with the substantially flexible substrate

at the edge between the first and second surfaces.” Solas denies all remaining allegations of

paragraph 46 of Defendants’ counterclaims.

       47.     Solas states that paragraph 47 of Defendants’ counterclaims consists of legal

conclusions that require no answer. Solas denies that multiple prior art references disclose a

claim limitation of the ’311 patent, and denies all remaining allegations of paragraph 47 of

Defendants’ counterclaims.




                                                9
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 10 of 17 PageID #: 226



        48.      Solas admits that it appears on the face of the ’579 application file history that

Examiner Ahn cited the Joo Patent in a rejection in the ’579 application on September 11, 2015.

        49.      Denied.

        50.      Solas admits that it appears on the face of the ’579 application file history that

Chad D. Terrell stated that the Joo Patent describes a “touch input portion that includes an upper

touch portion and a side touch portion” and “that ‘[t]he upper touch portion 106 … generates

input by touching a key display portion displayed on the display unit’ and ‘the side touch portion

108 . . . is formed at the side surface portion . . . to generate input different than that generated by

the upper touch portion.’” Solas denies all remaining allegations of paragraph 50 of Defendants’

counterclaims.

        51.      Denied.

        52.      Solas admits that it appears on the face of the file history of the ’311 patent that

the application that led to the issuance of the ’311 patent received a Notice of Allowance on

September 24, 2015, and Applicants paid the issue fee on December 22, 2015. Solas denies all

remaining allegations of paragraph 52 of Defendants’ counterclaims.

        53.      Solas lacks information or knowledge sufficient to form a belief as to the truth of

the remaining allegations contained in paragraph 69 of Defendants’ counterclaims and on that

basis denies the allegations.

        54.      Solas admits that it appears on the face of the file history of the ’579 application

that Applicants filed a response in the ’579 application on December 11, 2015. Solas states that

the remaining allegations of paragraph 54 of Defendants’ counterclaims consist of legal

conclusions that require no answer.




                                                  10
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 11 of 17 PageID #: 227



       55.     Solas admits that it appears on the face of U.S. Patent Application Publication No.

2011/0253668 to Winoto et al. (“Winoto”) that Winoto was filed on March 23, 2011 and

published on October 20, 2011. Solas denies that Winoto is prior art to the ’311 patent under pre-

AIA 35 U.S.C. §§ 102(a) and 102(e).

       56.     Solas admits that it appears on the face of the file history of the ’579 application

that Examiner Ahn stated in an August 22, 2014 Office Action that “Winoto teaches a touch

screen comprises metal nanowires comprises flexible metal nanowires.” Solas denies all

remaining allegations of paragraph 56 of Defendants’ counterclaims.

       57.     Solas admits that it appears on the face of U.S. Patent Application Publication No.

2008/0180399 to Cheng (“Cheng”) that Cheng was filed on January 31, 2007 and published on

July 31, 2008. Solas denies that Cheng is prior art to the ’311 patent under pre-AIA 35 U.S.C. §§

102(a) and 102(e).

       58.     Solas admits that it appears on the face of the file history of the ’579 application

that Examiner Ahn stated in an April 23, 2015 Office Action that “Cheng teaches flexible

conductive metal mesh … configured to bend with the substantially flexible substrate at the edge

between the first and second surfaces.” Solas denies all remaining allegations of paragraph 58 of

Defendants’ counterclaims.

       59.     Denied.

       60.     Denied.

       61.     Solas admits that it appears on the face of the Yilmaz Publication that it was

published on February 25, 2010 and that it lists Atmel Corporation as the assignee, and Esat

Yilmaz as a named inventor. Solas denies all remaining allegations of paragraph 61 of

Defendants’ counterclaims.



                                                11
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 12 of 17 PageID #: 228



       62.       Solas admits that it appears on the face of the Yilmaz Publication that it was

published on February 25, 2010. Solas states that the remaining allegations of paragraph 62 of

Defendants’ counterclaims consist of legal conclusions that require no answer. Solas denies that

the Yilmaz Publication is prior art to the ’311 patent under 35 U.S.C. § 102(b) and denies all

remaining allegations of paragraph 62 of Defendants’ counterclaim.

       63.       Denied.

       64.       Solas states that paragraph 64 of Defendants’ counterclaims consists of legal

conclusions that require no answer. Solas denies that the Yilmaz Publication was anticipatory

prior art that disclosed every limitation of the claims of the ’311 patent as originally filed. Solas

denies all remaining allegations of paragraph 64 of Defendants’ counterclaims.

       65.       Solas admits that the Yilmaz Publication does not disclose the “substantially

flexible substrate and the touch sensor are configured to wrap around one or more edges of a

display” limitation of claims 1 and 7 of the ’311 patent. Solas states that the remaining

allegations of paragraph 65 of Defendants’ counterclaims consist of legal conclusions that

require no answer. Solas denies all remaining allegations of paragraph 65 of Defendants’

counterclaims.

       66.       Solas states that the allegations of paragraph 66 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the limitation “the

substantially flexible substrate and the touch sensor are configured to wrap around one or more

edges of a display” was disclosed by the Joo Patent, and Solas denies all remaining allegations of

paragraph 66 of Defendants’ counterclaims.




                                                 12
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 13 of 17 PageID #: 229



       67.     Solas lacks information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 67 of Defendants’ counterclaims and on that basis denies

the allegations.

       68.     Solas admits that on the face of the file history of the Yilmaz Publication, it

appears that Scott Wornow signed a Power of Attorney to Prosecute Applications Before the

USPTO grating Baker Botts L.L.P. power of attorney in the patent application that was published

as the Yilmaz Publication (US 12/421,713). Solas lacks information or knowledge sufficient to

form a belief as to the truth of the remaining allegations contained in paragraph 69 of

Defendants’ counterclaims and on that basis denies the allegations.

       69.     Solas admits that on the face of the file history of the Yilmaz Publication, it

appears that Chad D. Terrell of Baker Botts signed and filed amendments to the claims and/or

remarks on the Examiner’s Office Actions issued in U.S. Patent Application No. 12/421,713.

Solas lacks information or knowledge sufficient to form a belief as to the truth of the remaining

allegations contained in paragraph 69 of Defendants’ counterclaims and on that basis denies the

allegations.

       70.     Solas states that the allegations of paragraph 70 of Defendants’ counterclaims

contain legal conclusions that require no answer. Solas lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations contained in paragraph 70 of

Defendants’ counterclaims and on that basis denies the allegations.

       71.     Solas admits that on the face of the file history of the ’311 patent it appears that

on October 26, 2011, Esat Yilmaz signed a declaration stating that “I do not know and I do not

believe” that the “subject matter which is claimed in and for which a patent is sought on the




                                                13
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 14 of 17 PageID #: 230



application entitled Flexible Touch Sensor” was “described in any printed publication in any

country . . . more than one year prior to the above-identified application.”

       72.       Solas admits that on the face of the file history it appears that the Yilmaz

Publication was published on February 25, 2010. Solas denies all remaining allegations of

paragraph 72 of Defendants’ counterclaims.

       73.       Solas states that the allegations of paragraph 73 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the Yilmaz Publication

disclosed every limitation of the originally filed independent claims of the application that led to

the ’311 patent, and denies all remaining allegations of paragraph 73 of Defendants’

counterclaims.

       74.       Denied.

       75.       Solas states that the allegations of paragraph 75 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that the allegations of

Defendants’ counterclaims constitute evidence of a pattern or plan to deceive the USPTO or that

inequitable conduct occurred, and denies all remaining allegations of paragraph 75 of

Defendants’ counterclaims.

       76.       Solas states that the allegations of paragraph 76 of Defendants’ counterclaims

consist of legal conclusions that require no answer. Solas denies that Defendants are entitled to a

declaratory judgment that the claims of the ’311 patent are unenforceable, and denies all

remaining allegations of paragraph 76 of Defendants’ counterclaims.

                                    PRAYER FOR RELIEF

       WHEREFORE, Solas prays for the following relief with respect to Defendants’

counterclaims:



                                                 14
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 15 of 17 PageID #: 231



      A.     A dismissal with prejudice of Defendants’ counterclaims;

      B.     An adjudication that Defendants are not entitled to any relief on their

             counterclaims, including, without limitation, any fine or damages; and

      C.     Costs and such further relief to which Solas is entitled, and which the Court

             deems just and equitable.

                               DEMAND FOR JURY TRIAL

      Solas demands a trial by jury on all issues so triable.


Dated: October 28, 2019                              Respectfully submitted,

                                                     /s/ Reza Mirzaie
                                                     Marc Fenster (CA SB No. 181067)
                                                     Reza Mirzaie (CA SB No. 246953)
                                                     Neil A. Rubin (CA SB No. 250761)
                                                     Kent N. Shum (CA SB No. 259189)
                                                     Theresa Troupson (CA SBN 301215)
                                                     RUSS AUGUST & KABAT
                                                     12424 Wilshire Boulevard 12th Floor
                                                     Los Angeles, California 90025
                                                     Telephone: 310-826-7474
                                                     Facsimile: 310-826-6991
                                                     E-mail: mfenster@raklaw.com
                                                     E-mail: rmirzaie@raklaw.com
                                                     E-mail nrubin@raklaw.com
                                                     E-mail kshum@raklaw.com
                                                     Email ttroupson@raklaw.com




                                                15
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 16 of 17 PageID #: 232



                                          Sean A. Luner
                                          CA State Bar No. 165443
                                          Gregory S. Dovel
                                          CA State Bar No. 135387
                                          Jonas B. Jacobson
                                          CA State Bar No. 269912
                                          DOVEL & LUNER, LLP
                                          201 Santa Monica Blvd., Suite 600
                                          Santa Monica, CA 90401
                                          Telephone: 310-656-7066
                                          Email: sean@dovel.com
                                          Email: greg@dovel.com
                                          Email: jonas@dovel.com

                                          T. John Ward, Jr.
                                          Texas State Bar No. 00794818
                                          E-mail: jw@wsfirm.com
                                          Claire Abernathy Henry
                                          Texas State Bar No. 24053063
                                          E-mail: claire@wsfirm.com
                                          Andrea L. Fair
                                          Texas State Bar No. 24078488
                                          E-mail: andrea@wsfirm.com
                                          WARD, SMITH & HILL, PLLC
                                          PO Box 1231
                                          Longview, Texas 75606-1231
                                          (903) 757-6400 (telephone)
                                          (903) 757-2323 (facsimile)

                                          ATTORNEYS FOR PLAINTIFF
                                          SOLAS OLED, LTD.




                                     16
Case 2:19-cv-00152-JRG Document 35 Filed 10/28/19 Page 17 of 17 PageID #: 233



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on October 28, 2019, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3)(A).



                                                  /s/ Reza Mirzaie_______
                                                  Reza Mirzaie




                                             17
